Order entered June 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00213-CV

                  IN THE INTEREST OF M.K.J. III AND S.M.J., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-21425

                                            ORDER
       The clerk’s record in this case is overdue. By postcard dated May 14, 2019, we notified

the Dallas County District Clerk that the clerk’s record was past due and directed the Dallas

County District Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has

not been filed.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, either (1) the clerk’s record or (2) written verification that appellant has

been found not entitled to proceed without payment of costs. We notify appellant that if we

receive verification the clerk’s record has not been paid for or that arrangements to pay for the

clerk’s record have not been made and that appellant has not been found entitled to proceed

without payment of costs, we will, without further notice, dismiss the appeal. See TEX. R. APP. P.

37.3(b).

       We DIRECT the Clerk to send copies of this order to:
Felicia Pitre
Dallas County District Clerk

All parties




                               /s/   BILL WHITEHILL
                                     JUSTICE